DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
 
Claim Status

1. 	This office action is in response to the amendment and remarks submitted 12/28/2021.

	Claims 1 and 29 have been amended; support for claims 1 and 29 is found in the figure 7A-C and [0034] of the published application.
	Claims 1-14 are cancelled.
	Claims 15-36 are currently pending.

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


3. 	Claims 15-19, 24-27, and 29-25 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (US 20100216001A1 ), and in view of Matsumoto et al. (US7758997B2). 
	As to claim 15, Byun discloses a cylindrical battery cell (The battery may be a cylindrical rechargeable battery having a wound electrode assembly. [0027]), comprising: a cell can (The rechargeable battery may further include a case receiving the electrode assembly and the current collector plate, and a cap assembly sealing the case [0012]); 
and a jelly roll ([0005, 0011]) area of anode electrode foil, separator foil, and cathode electrode foil (The electrode assembly 10 may be formed by winding or laminating a thin plate- or film-type first electrode plate 11, separator 13 and second electrode plate 12. Here, the first electrode plate 11 and the second electrode plate 12 may serve as a positive electrode and a negative electrode, respectively. [0058]) arranged in a middle section of the cell can ([FIG. 2]), 
one of the electrode foils comprises a plurality of parts that extend out of the jelly roll area are bent towards a center axis of the cylindrical battery cell, ([FIG. 2]) and are thermally and electrically connected to a first end of the cell can (The second electrode uncoated portion 12c may be formed at a lower side of the second electrode current collector 12a and may serve as a current flow channel between the second electrode plate 12 and the outside [0062,0068], [FIG. 2]), 
the plurality of parts comprise a first part that is bent at a first radial distance from the center axis (R1 ), and a second part that is bent at a second radial distance from the center axis (R2) ([FIG. 2]).

    PNG
    media_image1.png
    861
    838
    media_image1.png
    Greyscale

(Byun, Fig. 2 Annotated)
	Byun discloses a rechargeable battery but does not explicitly teach the plurality of parts in direct contact with the cell can and welded.
Matsumoto discloses a rechargeable battery and further teaches the negative electrode can be in contact with the battery case at many contact points [C4L30-34]. Allowing the battery to have a high discharge rate [C4L30-34] and by …welding in order to obtain a secure connection. It is possible, however, to directly connect (weld) the electrode end portion 4’ of the negative electrode 2 to the battery case 8 [C8L22-29].
	Matsumoto teaches direct connection, and teaches welding separately.  Therefore, absent a showing of criticality or unexpected results, it would be obvious to specifically use welding as a recognized method of direct connection.

	As to claim 16, Byun discloses the anode foil (12c) that extend out of the jelly roll area into a lower section of the cell can (second electrode uncoated portion 12c may be structured to protrude outward, respectively, from lower ends of the electrode assembly 10 [0065]), 
and wherein the first end of the cell can corresponds to a bottom of the cell can 
(electrode plate 12 may contact the bottom plate 40b of the case 40 [0078], [FIG. 2]). 
	
	As to claim 17, Byun discloses the anode foil comprises copper (The second electrode current collector 12a may be formed in a foil shape and may include, e.g., a nickel or copper (Cu) material [0062]), and wherein the cathode foil comprises aluminum (The first electrode current collector 11 a may be formed in a foil shape and may include, e.g., an aluminum (Al) material. [0060]).
	
	
claim 18, Byun discloses the plurality of parts ([11 c, FIG, 2]) comprise sections of the cathode foil ([11, FIG. 2]) wherein the cathode foils that extend out of the jelly roll area into a top section of the cell can, and wherein the first end of the cell can corresponds to a top of the cell can. (the first electrode uncoated portion 11 c may be structured to protrude outward, respectively, from upper ends of the electrode assembly 10 [0065], [FIG. 2]).

	As to claim 19, Byun discloses the first radial distance (R1 [FIG. 2]) is larger than the second radial distance (R2 [FIG. 2]), and wherein the first part ([12c, FIG. 2]) directly contacts the first end of the cell can (the second electrode plate 12 may contact the bottom plate 40b of the case 40 [0078], [FIG. 2]).

	As to claim 24, Byun discloses the first and second parts are flattened in a direction perpendicular to the center axis of the cylindrical battery cell ([FIG. 2]). Where FIG. 2 illustrates the electrode 12c, flatten in a direction perpendicular to the center axis.

	As to claim 25, Byun discloses the first radial distance corresponds to a first spiral layer of the jelly roll (battery may be a cylindrical rechargeable battery having a wound electrode assembly [0027]) area along a radial direction (R1 [FIG. 2]) and the second radial distance corresponds to a second spiral layer of the jelly roll area along the radial direction (R2 [FIG. 2]).

claim 26, Byun discloses the plurality of parts (array state of the first electrode uncoated portion 11 c [0084]) comprise a respective part that is bent towards the center axis of the cylindrical battery cell (11 c) from each respective spiral layer of the jelly roll area along the radial direction (The electrode assembly 10 may be formed by winding or laminating a thin plate- or film-type first electrode plate 11, separator 13 and second electrode plate 12. Here, the first electrode plate 11 and the second electrode plate 12 may serve as a positive electrode and a negative electrode, respectively. [FIG. 2]).

	As to claim 27, Byun discloses the first part and the second part have different lengths (The second current collector plate 30 may be joined to the second electrode uncoated portion 12c through, e.g., laser welding, thus enabling a desirable reduction in length of the second electrode uncoated portion 12c extending downward from the electrode assembly 10 [0068]).
	
	As to claim 29, Byun discloses a cylindrical battery cell (The battery may be a cylindrical rechargeable battery having a wound electrode assembly. [0027]), comprising: a cell can (The rechargeable battery may further include a case receiving the electrode assembly and the current collector plate, and a cap assembly sealing the case [0012]); 
and a jelly roll ([0005, 0011]) area of anode electrode foil, separator foil, and cathode electrode foil (The electrode assembly 10 may be formed by winding or laminating a thin plate- or film-type first electrode plate 11, separator 13 and second arranged in a middle section of the cell can ([FIG. 2]), one of the electrode foils comprises a plurality of parts that extend out of the jellyroll area and are thermally and electrically connected to a first end of the cell can (The second electrode uncoated portion 12c may be formed at a lower side of the second electrode current collector 12a and may serve as a current flow channel between the second electrode plate 12 and the outside [0062], [FIG. 2]), the plurality of parts comprise a first part in direct contact with the first end of the cell can at a first radial distance from a center axis (R1 [FIG. 21), and a second part in direct contact with the first end of the cell can at a second radial distance from the enter axis (R2 [FIG. 2].

    PNG
    media_image1.png
    861
    838
    media_image1.png
    Greyscale

(Byun, Fig. 2 Annotated)
	Byun discloses a rechargeable battery but does not explicitly teach the plurality of parts in direct contact with the cell can and welded.
	Matsumoto discloses a rechargeable battery and further teaches the negative electrode can be in contact with the battery case at many contact points [C4L30-34]. Allowing the battery to have a high discharge rate [C4L30-34] and by …welding in order to obtain a secure connection. It is possible, however, to directly connect (weld) the electrode end portion 4’ of the negative electrode 2 to the battery case 8 [C8L22-29]. The positive electrode is directly welded  to a positive electrode collector plate[C4L1-2], 
	Matsumoto teaches direct connection, and teaches welding separately.  Therefore, absent a showing of criticality or unexpected results, it would be obvious to specifically use welding as a recognized method of direct connection.

	As to claim 30, Byun discloses the plurality of parts (array state of the first electrode uncoated portion 12c [0070 and 0084]) comprise sections of the anode foil (12c) that extend out of the jelly roll area into a lower section of the cell can 
(second electrode uncoated portion 12c may be structured to protrude outward, respectively, from lower ends of the electrode assembly 10 [0065]), 
and wherein the first end of the cell can corresponds to a bottom of the cell can (electrode plate 12 may contact the bottom plate 40b of the case 40 [0078], [FIG. 2]).

	As to claim 31, Byun discloses the anode foil comprises copper, and wherein the cathode foil comprises aluminum (the first electrode plate 11 may be formed as an Al foil, the second electrode plate 12 may be formed as a Cu foil [0064 and 0058]).
	As to claim 32, Byun discloses the plurality of parts ([11 c, FIG, 2]) comprise sections of the cathode foil ([11, FIG. 2]) that extend out of the jellyroll area into a top section of the cell can, and wherein the first end of the cell can corresponds to a top of the cell can. (the first electrode uncoated portion 11 c may be structured to 

	As to claim 33, Byun discloses the first and second parts are flattened in 
a direction perpendicular to the center axis of the cylindrical battery cell ([FIG. 2]). Where FIG. 2 illustrates the electrode 12c flatten in a direction perpendicular to the center axis.

	As to claim 34, Byun discloses the first radial distance corresponds to a first spiral layer of the jelly roll (battery may be a cylindrical rechargeable battery having a wound electrode assembly [0027]) area along a radial direction (R1 [FIG. 2]) and the second radial distance corresponds to a second spiral layer of the jelly roll area along the radial direction (R2 [FIG. 2]).

	As to claim 35, Byun discloses the plurality of parts (array state of the first electrode uncoated portion 11 c [0084]) comprise a respective part that is bent towards the center axis of the cylindrical battery cell (11 c) from each respective spiral layer of the jelly roll area along the radial direction (The electrode assembly 10 may be formed by winding or laminating a thin plate- or film-type first electrode plate
11, separator 13 and second electrode plate 12. Here, the first electrode plate 11 and the second electrode plate 12 may serve as a positive electrode and a negative electrode, respectively. [FIG. 2]).

20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (US 20100216001A1 ) in view Matsumoto et al. (US7758997B2) and in further view Brandner et al. (DE 10237293A1), Machine translation is used for the rejection below).

	As to claim 20, Byun discloses cylindrical battery but is silent on the first part having a greater contact area. 
	Brander discloses a cylindrical battery and further teaches the first part is in direct contact with the first end of the cell across a greater contact area than the second part. (the electrode arrester section according to the invention is provided in a cylindrical winding in which the electrode 1 preferably folded over in one direction and in particular towards the center of a cylindrical winding. [0020, FIG. 4a, 4b]). This provides a flat surface for more simplified connecting of the electrodes (This enables and simplifies the formation of a flat surface, which is treated by means of arc spraying in order to form a contact layer 2, [0021 ]). Where measured from the can side.

    PNG
    media_image2.png
    1036
    1399
    media_image2.png
    Greyscale

(brander Fig. 4a, 4b Annotated)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun to incorporate the electrode folding technique of Brander to simplify the electrode connection process.

	As to claim 22, modified Byun discloses cylindrical battery but silent on the second part is at least partially stacked over the first part. Brander discloses a cylindrical battery and further teaches the second part is at least partially stacked over the first part (Where measure from the core side [FIG. 4a]).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Brander, Fig. 4a Annotated)
	This provides a flat surface for more simplified connecting of the electrodes (This enables and simplifies the formation of a flat surface, which is treated by means of arc spraying in order to form a contact layer 2, [0021 ]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun to incorporate the electrode folding technique of Brander to simplify the electrode connection process.

5. 	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Byun et al.(US 20100216001 A 1 )) in view of Matsumoto et al. (US7758997B2), 
in view of Brandner et al. (DE 10237293A 1) as applied to claim 20 above, and in further view of Zama et al. (US 6,319,628 B 1 ).

	As to Claim 21, modified Byun discloses a cylindrical battery but is silent 

	Zama discloses a cylindrical battery and further teaches no part of the second part is in direct contact with the first end of the cell can (Negative pole electrode terminals 205 are bent toward the center to the bottom of case 201 at the position where all electrode terminals 205 are disposed one on another [0005, FIG. 3])

    PNG
    media_image4.png
    933
    954
    media_image4.png
    Greyscale

(Zama, Fig. 1 Annotated)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun to incorporate the electrode folding technique of Zama to simply the electrode connection process using a single weld point.

6. 	Claim 23, 27 and 36, is rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (US 20100216001 A 1) in view of Matsumoto et al. (US7758997B2), 
and in further view of Zama et al. (US 6,319,628 B 1 ).

	As to Claim 23, modified Byun discloses a cylindrical battery but is silent on the second part is fully stacked over the first part. 
	Zama discloses a cylindrical battery and further teaches the second part is fully stacked over the first part (electrode terminals 205 disposed one on another [0020, FIG. 3]). Where FIG. 3 illustrates the second part being disposed one on another or fully stacked. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun to incorporate the electrode folding technique of Zama to simply the electrode connection process using a single weld point.

	As to Claim 27, modified Byun discloses a cylindrical battery but is silent on the first part and the second part have the same length. 
	Zama discloses a cylindrical battery and further teaches the first part and the second part have the same length (as shown in FIG. 3). Providing for stacking the parts one on another. 
This orientation facilitates welding and simplifies manufacturing. (Electrode terminals 205 extending from the bottom of electrode element 202 are bent toward the center of electrode element 202, and electrode terminals 205 are abutted against the bottom of case 201 at the position where they are disposed one on another. In this state, a welding electrode is inserted into a through hole in the center of core 203 from the 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun to incorporate the same length of electrodes of Zama to simply the electrode connection process using a single weld point.

	As to claim 36, modified Byun discloses a cylindrical battery but is silent on the first part and the second part have the same length. 
Zama discloses a cylindrical battery and further teaches the first part and the second part have the same length (as shown in FIG. 3). Providing for stacking the parts one on another. 
This orientation facilitates welding and simplifies manufacturing. (Electrode terminals 205 extending from the bottom of electrode element 202 are bent toward the center of electrode element 202, and electrode terminals 205 are abutted against the bottom of case 201 at the position where they are disposed one on another. In this state, a welding electrode is inserted into a through hole in the center of core 203 from the opening hole in the center of grommet 201 to perform resistance welding of negative pole electrode terminals 205 disposed one on another to the bottom of case 201 [0020], FIG. 3). 
 Byun to incorporate the same length of electrodes of Zama to simply the electrode connection process using a single weld point.

Response to Arguments
7. 	Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.
8. 	Applicants argues Matsumoto (US7758997B2) fails to teach welding the electrode directly to the battery case. The office respectfully disagrees Matsumoto clearly demonstrates two methods for connecting the electrode, It is preferable that the electric connection between the electrode end portion 4' of the negative electrode 2 and the negative electrode collector plate 6 is attained by welding in order to obtain secure connection. It is, however, possible to directly connect the electrode end portion 4' of the negative electrode 2 to the battery case 8 [C8L23-28]. Where in the alternative electrode portion 4’ may be welded to the battery case. The positive electrode is directly welded  to a positive electrode collector plate[C4L1-2], alternatively the negative electrode may be connected (welded) to the battery case [C4L3-14]. Where in the alternative the negative electrode may be connected (welded) to the electrode plate or battery case [C413-14].
	Applicant argues that Matsumoto implies direct welding to the can is not implemented because Matsumoto does not mention welding when discussing direct 

	Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed."). MPEP 2123 (I)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728